Appellant was convicted in the district court of Palo Pinto county for the offense of an aggravated assault, and his punishment assessed at a fine of one hundred dollars and confinement in the county jail for ninety days.
This case was dismissed at a former day of this term because of a defective recognizance, but this defect has now been cured and the case is properly before us on its merits.
The indictment under which appellant was tried charged him with an assault with intent to commit Rape on Vera Welch, a female under the age of eighteen years. The testimony of prosecutrix is wholly sufficient to justify the verdict of the jury in this case.
There are but three bills of exception in the record, and we have carefully examined each of them and have failed to find anything in either of them that would warrant a reversal of the case. Bill of exception No. 1 complains of the action of the court in refusing to permit the appellant on cross-examination of Vera Welch to ask her the following question: "now John Raines McCracken tried to get the little Wells girl to sit in his lap, didn't he?" This bill of exception fails to show what answer the witness would have made to the question. This is always an essential requirement of a bill of exception, in order to enable this court to determine its merits. Unless this court knows what the answer would have been we are not in a position to say that the exclusion of the answer was in any wise harmful to the appellant.
By bill of exception No. 2, complaint is made that the district attorney asked the witness Holmes what the general reputation of Jessie Welch was for truth and veracity and virtue and chastity. This bill also fails to show what the answer to said question was and what we have said with reference to bill No. 1 disposes of this bill against appellant's contention.
Bill of exceptions No. 3 complains of the action of the court in permitting the district attorney in his argument to discuss the witness Jesse Welch's reputation for virtue and chastity. It is sufficient to say that bill of exception No. 3, is nowhere signed or approved by the trial court, and in this condition it cannot be considered.
The court's action in refusing the requested instruction asked by the appellant shows no error in view of the fact that appellant was only convicted for an aggrivated assault. This instruction pertains *Page 297 
to the instruction of assault with intent to rape and by the jury's verdict this issue was eliminated from the case.
There being no error in the record, it is our opinion that the judgment of the trial court should be affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.
                     ON MOTION FOR REHEARING